DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18, 20, 29, 31, 34-35 and 37  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura (JP06138304A) in view of Wenzhi (CN 205507120) , Chang (CN 203241711) and Busardo et al. (US 2016/0052821).
As to claim 18, Mitamura discloses treating an anti-reflection material deposited on a transparent substrate made of glass (see 0001) having a top and bottom surface (glass lens, see 0018) where the anti-reflection treatment comprises depositing by vacuum evaporation at least one anti-reflection layer on a surface of the glass substrate (see 0007). The surface with the anti-reflection film is bombarded with an ion beam by ionizing a target atom and accelerating it /injecting it to the substrate (see 0007). The ions are accelerated at 50keV where the dose is 1x1015 ions/cm2 (see 0008). 
Mitamura fails to teach the substrate is formed of sapphire or the use of a singly-multi-charged ECR electron cyclotron resonance ion source as required by claim 18. 
Wenzhi discloses a camera lenses which is formed of sapphire and has a anti-reflection layer formed thereon (see abstract). 
Zhang discloses the application of an anti-reflection coating of magnesium fluoride over a sapphire lens (see abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mitamura to use a sapphire glass as the substrate as taught by Wenzhi. One would have been motivated to do so since both are 
Busardo et al. discloses a process for treating a glass material with an ion beam produced by an electron cyclotron resonance (see abstract and 0049). Busardo et al. further states the electron cyclotron resonance produces multi-charged ions and are compact and sparing in energy (see 0049). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mitamura to include using the ion implanter of Busardo et al. One would have been motivated to do so since Rogers et al. discloses the general teaching of using an ion implanter where Busardo et al. in the same field of endeavor of treating glass substrates discloses an operable implanter used for ions that are capable of producing compact charges that are sparing in energy. 
As to claim 20, the vacuum evaporation deposition can be physical vapor deposition (see 0007). 
As to claim 29, Mitamura fails to teach the implantation does not exceed 5 seconds as required by claim 29. Mitamura does states the exposure to the ions should be as short as possible and the time is affected by the current density (see 0008). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mitamura to include using the claimed time range through routine experimentation in order to optimize the desired properties of the resultant produce especially since there is no evidence of criticality in using the claimed range. 
As to claim 31, Mitamura fails to teach the substrate is a watch crystal, however, Zhang discloses the substrate can be a watch crystal. It would have been obvious to one having 
As to claim 34, Mitamura stats the anti-reflection layer is formed of magnesium fluoride (see 0007).
As to claim 35, the thickness of the anti-reflection layer is 130 nm (see 0018).
Claims 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura (JP06138304A) in view of Wenzhi (CN 205507120) , Chang (CN 203241711) and Busardo et al. (US 2016/0052821) as applied to claim 18 above, further in view of Bazin (CH713040B1). 
The teachings of Mitamura modified by Wenzhi, Chang and Busardo et al. as applied to claim 18 are as stated above. 
	Mitamura modified by Wenzhi, Chang and Busardo et al. fail to teach pretreatment as required by claim 21 or the claimed ECR ion source as required by claim 23. 
Bazin discloses the ion source uses cyclotron resonance of electrons to create a plasma. A microwave is injected into a low-pressure gas to be ionized, where the microwave heats the free electrons in the gas which collide with atoms or molecules and ionize (see 0018). The atoms that are implanted into the surface can be nitrogen, carbon, oxygen, argon, helium, or neon (see 0028). The mechanical properties such as scratch resistance are improved through ion implantation (see 0052). 
It would have been obvious to one having ordinary skill in the art to treat the sapphire of Mitamura modified by Wenzhi, Chang and Busardo et al. prior to the deposition of the antireflective coating as taught by Bazin et al. One would have been motivated to do so since 
It would have been obvious to one having ordinary skill in the art to use the ECR as taught by Bazin the process of Mitamura modified by Wenzhi, Chang and Busardo et al. to perform the treatment. One would have been motivated to do since both are directed to treatment using ECR ion implanting where Bazin discloses an operable ECR ion source that is capable of treating ceramics in order to improve its mechanical properties and to save time and money using the same equipment for pretreatment and the after treatment.  
As to claim 24, the ion source can be carbon or nitrogen (see 0013 of Mitamura).
As to claim 25, the degree of ionization is equal to +1 or if it is multi-charged greater than +1 (see 0018 of Bazin). 
As to claim 26, the ions can all have the same degree of ionization (See 0020). 
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitamura (JP06138304A) in view of Busardo et al. (US 2016/0052821) and Bazin (CH713040B1). 
As to claim 37, Mitamura discloses a method for treating an anti-reflection treatment deposited on a transparent substrate made of glass (see 0001) having a top and bottom surface (glass lens see 0018) where the anti-reflection treatment comprises depositing by vacuum evaporation at least one anti-reflection layer on a surface of the glass substrate (see 0007). The surface with the anti-reflection film is bombarded with an ion beam by ionizing a target atom and accelerating it /injecting it to the substrate (see 0007). Mitamura teaches the ionized can be carbon or nitrogen (see 0013). 
Mitamura fails to teach the use of the claimed ECR ion source as require by claim 37. 
Busardo et al. discloses a process for treating a glass material with an ion beam produced by an electron cyclotron resonance (see abstract and 0049). Busardo et al. further 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mitamura to include using the ion implanter of Busardo et al. One would have been motivated to do so since Mitamura. discloses the general teaching of using an ion implanter where Busardo et al. in the same field of endeavor of treating glass substrates discloses an operable implanter used for ions that are capable of producing compact charges that are sparing in energy. 
Bazin discloses the ion source uses cyclotron resonance of electrons to create a plasma. A microwave is injected into a low-pressure gas to be ionized, where the microwave heats the free electrons in the gas which collide with atoms or molecules and ionize (see 0018). The atoms that are implanted into the surface can be nitrogen, carbon, oxygen, argon, helium, or neon (see 0028). The mechanical properties such as scratch resistance are improved through ion implantation (see 0052). 
It would have been obvious to one having ordinary skill in the art to use the ECR as taught by Bazin the process of Mitamura and Busardo et al. One would have been motivated to do since both are directed to treatment using ECR ion implanting where Bazin discloses an operable ECR ion source that is capable of treating ceramics in order to improve its mechanical properties. 
Claims 18, 20,  31 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/0030859) in view of Busardo et al. (US 2016/0052821), Koyama (US 2005/0180187) and Mitamura (JP06138304A).
Rogers et al. discloses a process for strengthening a film for a glass panel substrate (see abstract). Rogers et al. discloses applying silicon dioxide onto the glass substrate, sodium is introduced into the silicon dioxide and annealing the coating (see Fig. 16, 0074).Rogers et al. further discloses potassium ions are exchanged within the anti-reflective coating by implanting 
  	Rogers et al. fails to teach using depositing the film using vacuum evaporation,  singly-charged and/or multi-charged ion beam using an ECR electron cyclotron resonance ion source where the ions are accelerated under a voltage in the range of 30kV to 50kV and the dose of ions to be implanted is in the range 1*1016 -  2*1016 ions/cm2  as required by claim 18. 
Koyama discloses depositing silicon dioxide using a plasma chemical vapor deposition (see 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Rogers et al. and Busardo et al. to include depositing the antireflective coating of silicon dioxide in Rogers et al. using a plasma chemical vapor deposition process as taught by Koyama. One would have been motivated to do so since Rogers is silent as to how the coating is applied and Koyama discloses an operable method of applying silicon dioxide coatings. 
Busardo et al. discloses a process for treating a glass material with an ion beam produced by an electron cyclotron resonance (see abstract and 0049). Busardo et al. further states the electron cyclotron resonance produces multi-charged ions and are compact and sparing in energy (see 0049). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Rogers et al. to include using the ion implanter of Busardo et al. One would have been motivated to do so since Rogers et al. discloses the general teaching of using an ion implanter where Busardo et al. in the same field of endeavor of treating glass substrates discloses an operable implanter used for ions that are capable of producing compact charges that are sparing in energy. 
Mitamura discloses treating an anti-reflection material deposited on a transparent substrate made of glass (see 0001) having a top and bottom surface (glass lens, see 0018) 15 ions/cm2 (see 0008). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process taught by Rogers modified by Busardo et al. to include using the claimed voltage and dose as taught by Mitamura . One would have been motivated to do so since both are directed to treating anti-reflective films over a glass substrate by ion implantation where Mitamura discloses operable operating conditions to successfully implant the ions. 
As to claim 20, Koyama teaches the coating is applied using PECVD. 
As to claim 31, substrate can be a watch crystal (see 0035, 0047 of Rogers et al.). 
As to claim 34, the anti-reflection layer is formed of silica (see 0049, 0074 of Rogers et al.). 
As to claim 35, Rogers et al. discloses the thickness of the coating is in the range of 10-400 nanometers (see 0009) which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 2015/0030859) in view of Busardo et al. (US 2016/0052821), Koyama (US 2005/0180187) and Mitamura (JP06138304A) as applied to claim 18 above further in view of Bazin et al. (CH713040B1).
The teachings of Rogers et al., Busardo et al., Koyama and Mitamura as applied to claim 18 are as stated above. 

Bazin et al. discloses a process for providing antireflection treatment on the surface of a sapphire watch glass in order to improve its light transmission characteristics (see 0001) as well as increase the hardness of the surface (see 0038). The process comprises treating the surface of the substrate with a multicharged ion beam produced using an ECR source (see 0039). Bazin et al. discloses treating a material such as sapphire, polycarbonate or glass where the material is treated to be a semiconductor or electrically insulating (see 0015-0016).
It would have been obvious to one having ordinary skill in the art to treat the glass or sapphire of Rogers et al. modified by Busardo prior to the deposition of the antireflective coating as taught by Bazin et al. One would have been motivated to do so since both are directed to treatment of watch surfaces formed of glass by ion implantation where Bazin et al. further teaches treatment of the glass can produce an increased hardness which is desired on such surfaces. 
As to claim 22, Rogers et al. discloses application of additional antireflection layers after treatment (see 0058). 
As to claim 23, Rogers et al. and Busardo et al. fail to teach the ECR ion source as required by the claim. 
Bazin discloses the ion source uses cyclotron resonance of electrons to create a plasma. A microwave is injected into a low pressure gas to be ionized, where the microwave heats the free electrons in the gas which collide with atoms or molecules and ionize (see 0018). The atoms that are implanted into the surface can be nitrogen, carbon, oxygen, argon, helium, or neon (see 0028). The materials being treated can be ceramics or metals where the mechanical properties such as scratch resistance are improved through ion implantation (see 0052). 
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 18 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
New rejections over previously indicated allowable subject matter due to the prior art to (JP06138304) cited in the IDS dated 09/03/2021.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/03/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715

/CACHET I PROCTOR/Primary Examiner, Art Unit 1715